Exhibit 10.1

ANSYS, INC.

LONG-TERM INCENTIVE PLAN

1. Purpose

This Long-Term Incentive Plan (the “Plan”) is intended to provide an incentive
for superior work and to motivate executives and employees of ANSYS, Inc. (the
“Company”) toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives and employees. The
Plan is for the benefit of Participants (as defined below). Awards made under
this Plan constitute Deferred Stock Awards under Section 9 of the Company’s
Third Amended and Restated 1996 Stock Option and Grant Plan (the “1996 Option
Plan”) and shall be granted under, and subject to, the terms of the 1996 Option
Plan.

2. Definitions

For purposes of this Plan:

(a) “Award” means a grant to a Participant hereunder. From and after a Change in
Control, any references to an Award shall mean the fixed number of Restricted
Stock Units eligible to be earned by a Participant, as determined by the
Committee pursuant to Section 6 hereof.

(b) “Award Notice” means a notice or agreement provided to a Participant that
sets forth the terms, conditions and limitations of the Participant’s
participation in this Plan, including, without limitation, the Participant’s
Target Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means, and shall be limited to a determination by the Company that
the Participant’s employment shall be terminated as a result of any one or more
of the following events:

(i) any material breach by the Participant of any agreement between the
Participant and the Company; or

(ii) the conviction of, indictment for or plea of nolo contendere by the
Participant to a felony or a crime involving moral turpitude; or

(iii) any material misconduct or willful and deliberate non-performance (other
than by reason of disability) by the Participant of the Participant’s duties to
the Company; or

(iv) willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.

 



--------------------------------------------------------------------------------

(e) “Change in Control” means any of the following:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii) the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

(f) “Change in Control Date” means with respect to each Change in Control
Performance Measurement Period, the last day of the month immediately preceding
the effective date of the Change in Control.

(g) “Change in Control Performance Measurement Period” means the Performance
Measurement Period that is shortened by the Committee such that each such period
shall be deemed to have concluded as of as of the Change in Control Date.

 

2



--------------------------------------------------------------------------------

(h) “Change in Control Terminating Event” means during the 18-month period
following the occurrence of a Change in Control, any of the following events:
(i) termination by the Company of the Participant’s employment for any reason
other than for Cause, death or disability; or (ii) the termination by the
Participant of his or her employment with the Company for Good Reason.
Notwithstanding the foregoing, a Change in Control Terminating Event shall not
be deemed to have occurred herein solely as a result of the Participant being an
employee of any direct or indirect successor to the business or assets of the
Company.

(i) “Closing Index Value” means the Performance Measurement Index Value as of
the last day of any Performance Measurement Period.

(j) “Closing Stock Price” means the Stock Price as of the last day of any
Performance Measurement Period.

(k) “Code” means Internal Revenue Code of 1986, as amended.

(l) “Committee” means the Compensation Committee of the Board.

(m) “Effective Date” means February 17, 2010, the date this Plan was approved by
the Committee.

(n) “Good Reason” means that the Participant has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:

(i) a material diminution in the Participant’s responsibilities, authority or
duties; or

(ii) a material reduction in the Participant’s Base Salary and Target Bonus
except for across-the-board salary reductions similarly affecting all or
substantially all management employees; or

(iii) a material change in the geographic location at which the Participant is
principally employed.

For purposes of this Section 2(n)(i), a change in the reporting relationship, or
a change in a title will not, by itself, be sufficient to constitute a material
diminution of responsibilities, authority or duty.

(o) “Good Reason Process” means:

(i) the Participant reasonably determines in good faith that a “Good Reason”
condition has occurred;

(ii) the Participant notifies the Company in writing of the occurrence of the
Good Reason condition within 60 days of the first occurrence of such condition;

 

3



--------------------------------------------------------------------------------

(iii) the Participant cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition;

(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and

(v) the Participant terminates his or her employment within 30 days after the
end of the Cure Period.

If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.

(p) “Initial Index Value” means, the Performance Measurement Index Value as of
the first day of any Performance Measurement Period.

(q) “Initial Stock Price” means the Stock Price as of the first day of any
Performance Measurement Period.

(r) “Participant” means an executive or employee of the Company selected by the
Committee to participate in the Plan.

(s) “Performance Measurement Index” means the NASDAQ Composite Total Returns
Index, or, in the event such index is discontinued or its methodology
significantly changed, a comparable index selected by the Committee in good
faith.

(t) “Performance Measurement Index Value” means, with respect to any date, the
average value of the Performance Measurement Index for the ten consecutive
trading days immediately preceding such date.

(u) “Performance Measurement Period” means, a three calendar year period
commencing on January 1, 2010 and each January 1 thereafter while this Plan is
effective, and concluding on December 31 of the second calendar year thereafter.
There shall be overlapping Performance Measurement Periods.

(v) “Restricted Stock Units” means the restricted stock units of the Company.

(w) “Stock” means the Company’s common stock, par value $0.01 per share.

(x) “Stock Price” means, as of a particular date, the average closing price of
one share of Stock for the ten consecutive trading days ending on, and
including, such date; provided however, that in the event of a Change in Control
of the Company, the Stock Price shall equal the fair market value, as determined
by the Committee in its discretion, of the total consideration paid or payable
in the transaction resulting in the Change in Control for one share of Stock.

(y) “Target Award” means the target number of Restricted Stock Units that
comprise a Participant’s Award for each Performance Measurement Period, as set
forth in the Participant’s Award Notice.

 

4



--------------------------------------------------------------------------------

(z) “Total Shareholder Return” means, with respect to a Performance Measurement
Period, the total percentage return per share, achieved by the Stock assuming
contemporaneous reinvestment in the Stock of all dividends and other
distributions (excluding dividends and distributions paid in the form of
additional shares of Stock) at the closing price of one share of Stock on the
date such dividend or other distribution was paid, based on the Initial Stock
Price and the Closing Stock Price for such Performance Measurement Period.

3. Administration

(a) The Plan shall be administered by the Committee. The Committee shall have
the discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Plan and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Plan (including the
number of shares of Stock issuable to any Participant), provided such
determinations are made in good faith and are consistent with the purpose and
intent of the Plan. In particular, but without limitation and subject to the
foregoing, the Committee shall have the authority:

(i) to select Participants under the Plan;

(ii) to determine the Target Award and any formula or criteria for the
determination of the Target Award for each Participant;

(iii) to determine the terms and conditions, not inconsistent with the terms of
this Plan, which shall govern Award Notices and all other written instruments
evidencing an Award hereunder, including the waiver or modification of any such
conditions;

(iv) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and

(v) to interpret the terms and provisions of the Plan and any Award granted
under the Plan (and any Award Notices or other agreements relating thereto) and
to otherwise supervise the administration of the Plan.

(b) Notwithstanding anything herein to the contrary, the Committee may, in its
discretion, make appropriate adjustments to any Award, any Target Award, any
Initial Stock Price, any Closing Stock Price or the Total Shareholder Return for
any period in connection with or as a result of any of the following events
which occur or have occurred after the Effective Date: reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company’s capital stock, if the outstanding
shares of Stock are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Stock or other
securities.

(c) Subject to the terms hereof, all decisions made by the Committee pursuant to
the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the

 

5



--------------------------------------------------------------------------------

Company acting on behalf of the Board or the Committee shall be personally
liable for any action, determination or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or Committee and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.

4. Determination and Payment of Awards

(a) Each Participant’s Award Notice shall specify such Participant’s Target
Award for each Performance Measurement Period. The Target Award shall be
expressed as a number of Restricted Stock Units.

(b) The Target Award for any Performance Measurement Period shall vest based on
the Company’s performance for such Performance Measurement Period as measured by
the Total Shareholder Return relative to the median percentage appreciation of
the Performance Measurement Index for such Performance Measurement Period as set
forth below, subject to the Participant’s continued employment with the Company
through the conclusion of the Performance Measurement Period, except as set
forth in Section 6 below. The percentage appreciation of the Performance
Measurement Index shall be established by comparing the Initial Index Value to
the Closing Index Value.

 

Performance Goal

  

Award Earned

Total Shareholder Return for a Performance Measurement Period equals 110% or
above the median percentage appreciation of the Performance Measurement Index
for the Performance Measurement Period.    100% of Target Award Total
Shareholder Return for a Performance Measurement Period equals a percentage from
101% to 109% of the median percentage appreciation of the Performance
Measurement Index for the Performance Measurement Period.    80% of Target Award
Total Shareholder Return for a Performance Measurement Period equals a
percentage from 96% to 100% of the median percentage appreciation of the
Performance Measurement Index for the Performance Measurement Period.    50% of
Target Award Total Shareholder Return for a Performance Measurement Period
equals a percentage from 91% to 95% of the median percentage appreciation of the
Performance Measurement Index for the Performance Measurement Period.    20% of
Target Award Total Shareholder Return for a Performance Measurement Period
equals a percentage of 90% or less of the median percentage appreciation of the
Performance Measurement Index for the Performance Measurement Period.    0% of
Target Award

 

6



--------------------------------------------------------------------------------

For purposes of clarity, if the Total Shareholder Return for a Performance
Measurement Period does not equal or exceed 91% of the median percentage
appreciation of the Performance Measurement Index for the Performance
Measurement Period, no portion of the Target Award shall vest.

(c) The Committee, at its first meeting following the conclusion of each
Performance Measurement Period, shall determine the actual number of Restricted
Stock Units that will be deemed to have vested as of the final day of the
Performance Measurement Period, in accordance with Schedule A, attached hereto.

(d) As soon as practicable (but in no event later than 74 days) following the
conclusion of the applicable Performance Measurement Period, the vested
Restricted Stock Units, if any, will be settled in an equal number of shares of
Stock.

5. Termination of Employment. Unless otherwise provided in any Award Notice or
as provided in Section 6 below, if at any time prior to the conclusion of any
Performance Measurement Period, a Participant’s employment with the Company
terminates for any reason, such Participant shall automatically forfeit the
right to receive any Award not vested as of the date of termination of
employment.

6. Change in Control. Unless otherwise provided in any Award Notice, upon a
Change in Control of the Company, the following shall occur:

(a) With respect to each Change In Control Performance Measurement Period, the
Committee, in accordance with Section 4, shall determine the actual number of
Restricted Stock Units that are eligible to be earned based on the Total
Shareholder Return for the Change in Control Performance Measurement Period
relative to the median percentage appreciation of the Performance Measurement
Index for such Change in Control Performance Measurement Period and such Award
shall not be deemed fully vested until the conclusion of the original
Performance Measurement Period, subject to the continued employment of the
Participant through such date. For example, if a Change in Control occurs during
the 12 th month of a Performance Measurement Period, after the Committee has
determined the number of Restricted Stock Units that are eligible to be earned
with respect to the applicable Change in Control Performance Measurement Period
based on performance for such period, the Award shall not be deemed fully vested
until the end of the 36th month of the original Performance Measurement Period.
For the avoidance of doubt, since the Plan contemplates overlapping Performance
Measurement Periods, there may be up to two different Change In Control
Performance Measurement Periods.

(b) In the event that subsequent to a Change in Control, a Participant’s
employment with the Company terminates for any reason other than a Change in
Control Terminating Event, such Participant shall automatically forfeit the
right to receive all outstanding Awards not vested as of the date of termination
of employment.

(c) In the event a Change in Control Terminating Event occurs with respect to a
Participant, all outstanding Awards held by such Participant shall immediately
vest and become payable.

 

7



--------------------------------------------------------------------------------

(d) If as a result of a Change in Control, no Stock remains outstanding and the
surviving corporation (or its ultimate parent) does not agree to convert the
Awards into a number of restricted stock units of equivalent value of the
surviving corporation (or its ultimate parent), then the Awards shall be
converted to a dollar value based on the Stock Price.

7. Miscellaneous

(a) Amendment and Termination. The Company reserves the right to amend or
terminate the Plan at any time in its discretion without the consent of any
Participants, but no such amendment shall adversely affect the rights of the
Participants with regard to outstanding Awards. In the event the Plan is
terminated, the Company shall determine the Awards payable to Participants based
on the Total Shareholder Return relative to the Performance Measurement Index
for each Performance Measurement Period ending on the date of Plan termination.
The Awards for each Performance Measurement Period shall be further prorated to
reflect the shortened Performance Measurement Period.

(b) No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee or consultant of the Company
or any of its subsidiaries.

(c) No Transfers. A Participant’s rights in an interest under the Plan may not
be assigned or transferred.

(d) Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of subsidiaries
or affiliates and any Participant. To the extent that any Participant holds any
rights by virtue of an Award under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company or any of its
subsidiaries.

(e) Governing Law. The Plan and each Award Letter awarded under the Plan shall
be construed in accordance with and governed the laws of the State of Delaware,
without regard to principles of conflict of laws of such state.

(f) Tax Withholding. Any issuance of shares of Stock to a Participant shall be
subject to tax withholding. The minimum tax withholding obligation shall be
satisfied through a net issuance of shares. The Company shall withhold from
shares of Stock to be issued to the Participant a number of shares of Stock with
an aggregate fair market value that would satisfy the minimum withholding amount
due.

(g) Construction. Wherever appropriate, the use of the masculine gender shall be
extended to include the feminine and/or neuter or vice versa; and the singular
form of words shall be extended to include the plural; and the plural shall be
restricted to mean the singular.

(h) Headings. The Section headings and Section numbers are included solely for
ease of reference. If there is any conflict between such headings or numbers and
the text of this Plan, the text shall control.

 

8



--------------------------------------------------------------------------------

(i) Effect on Other Plans. Nothing in this Plan shall be construed to limit the
rights of Participants under the Company’s or its subsidiaries’ benefit plans,
programs or policies.

(j) Effective Date. The Plan shall be effective as of the Effective Date.

8. Section 409A.

(a) All payments and benefits described in this Plan are intended to constitute
a short term deferral for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended. To the extent that any payment or benefit described in this
Plan constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the Covered
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Covered Executive’s “separation from service.” The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(b) The parties intend that this Plan will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Plan is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Plan may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(c) The Company makes no representation or warranty and shall have no liability
to the Covered Executive or any other person if any provisions of this Plan are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

9